Citation Nr: 0830569	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for depression/bipolar 
disorder as secondary to the residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to November 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2004, a statement of the case 
was issued in December 2005, and a substantive appeal was 
received in January 2006.  The veteran testified at a hearing 
before the Board in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the July 2008 Board hearing, the veteran indicated that he 
is receiving Social Security benefits.  It does not appear 
that any Social Security Administration (SSA) records have 
been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

The veteran testified at the July 2008 Board hearing that Dr. 
Sinfield Nathan at Big Springs and St. Angelo, Texas VA 
Medical Center (VAMC) told him that his back problems are 
related to service.  Under the circumstances, the Board 
believes that the RO should take appropriate action to 
request a statement from Dr. Nathan regarding whether the 
veteran's back problems are related to service.  

The veteran underwent a VA examination in December 2005.  He 
testified at the July 2008 Board hearing that the VA examiner 
did not conduct himself in a professional manner.  
Accordingly, the Board believes that a new VA examination is 
now necessary.

Because the veteran's claim for service connection for 
residuals of a back injury is being remanded, and because 
adjudication of this claim may impact adjudication of the 
veteran's claim for service connection for depression/bipolar 
disorder as secondary to the residuals of a back injury, the 
Board concludes that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the veteran's claim for service 
connection for depression/bipolar disorder as secondary to 
the residuals of a back injury also must be remanded.  

The RO also should obtain the veteran's up-to-date VA and 
private medical records.

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims of service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, and in light of this matter being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that disability ratings 
and effective dates for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Secure from SSA copies of their 
determination on the veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination.  

3.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for residuals of a back 
injury.  Obtain outstanding VA treatment 
records that have not been associated 
with the claims file already.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

4.  Request that Dr. Nathan provide an 
opinion as to whether the veteran's back 
problems are related to service.  

5.  After the above development has been 
completed to the extent possible, the 
veteran should then be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
residuals of a back injury.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current residuals of a back injury 
capable of diagnosis should be clearly 
reported.  If any current residuals of a 
back injury are diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such residuals of a back injury are 
causally related to the veteran's active 
duty service.  A rationale for such 
opinion should be furnished. 

6.  After completion of the foregoing, 
readjudicate the claim of service 
connection for residuals of a back 
injury.  Then, the RO should 
readjudicate the veteran's claim for 
depression/bipolar disorder as 
secondary to the residuals of a back 
injury.  If the benefits sought on 
appeal remain denied, the veteran and 
his service representative should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
